      Case 1:04-cv-03531-LTS-SLC Document 350 Filed 10/04/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADVANCED ANALYTICS, INC.,

      Plaintiff,

         -against-
                                                        No. 04 Civ. 3531 (LTS) (SLC)
 CITIGROUP GLOBAL MARKETS, INC.
 f/k/a SALOMON SMITH BARNEY, INC.,
 and THE YIELD BOOK INC., f/k/a
 SALOMON ANALYTICS, INC.,

      Defendants.


                         STIPULATION AND [PROPOSED] ORDER

               Citigroup Global Markets, Inc. and The Yield Book, Inc. (collectively,

“Defendants”), by their attorneys, Cleary Gottlieb Steen & Hamilton LLP, and the American

Prospect and Brandon Smith (collectively, the “Proposed Intervenors”), by their attorneys, Public

Justice, P.C., hereby stipulate and agree as follows in this stipulation (the “Stipulation”):

               WHEREAS, on August 19, 2019, the Proposed Intervenors filed their Motion to

Intervene and Unseal Court Records (the “Motion”) (ECF No. 328);

               WHEREAS, on September 3, 2019, Defendants notified the Court that

Defendants and the Proposed Intervenors had agreed that Defendants’ response to the Motion

would be due October 4,2019;

               WHEREAS, Plaintiff Advanced Analytics, Inc. (“Plaintiff” and, together with

Defendants, the “Parties”) has not filed a response to the Motion;

               WHEREAS, Defendants and the Proposed Intervenors are engaged in discussions

to determine whether they are able to resolve the Motion without intervention from the Court;
      Case 1:04-cv-03531-LTS-SLC Document 350 Filed 10/04/19 Page 2 of 4



               WHEREAS, while reserving all rights, Proposed Intervenors and Defendants will

work together to determine whether they are able to identify any additional sealed filings that

Defendants agree to provide as a Permitted Filing (as defined herein); and

               WHEREAS, by email dated October 3, 2019, Defendants provided Plaintiff with

a copy of the Stipulation and solicited Plaintiff’s consent, and as of this filing, Defendants have

not received a response,

               NOW, THEREFORE, it is hereby stipulated and agreed as follows:

               1.      The Proposed Intervenors are authorized to receive any filings that all

Parties have agreed do not contain Confidential Discovery Material as defined in the Stipulation

and Protective Order Governing Confidential Material, dated March 22, 2005 (ECF No. 25) or

that have such Confidential Discovery Material redacted (any such filing, a “Permitted Filing”).

Any information received by Proposed Intervenors pursuant to this paragraph 1 shall be deemed

public information, with no restriction on the disclosure or publication of such information.

               2.      Within five business days after the Court enters an order adjourning sine

die Defendants’ deadline to respond to the Motion, Defendants will provide the Proposed

Intervenors with the following documents with any Confidential Discovery Material redacted:

(i) Memorandum of Law of Defendants Citigroup Global Markets, Inc. and the Yield Book Inc.

in Support of Their Motion for Summary Judgment, dated April 5, 2013; (ii) Plaintiff’s

Memorandum of Law in Opposition to Defendants’ Motion for Summary Judgment Pursuant to

May 7, 2014 Order, dated May 28, 2014; (iii) Reply Memorandum of Law of Defendants

Citigroup Global Markets, Inc. and the Yield Book Inc. in Support of Their Motion for Summary

Judgment, dated February 23, 2014; (iv) Plaintiff’s Memorandum of Law in Support of its

Motion for Sanctions Pursuant to F.R.C.P. 56(h) and the Court’s Inherent Power Against


                                                 -2-
      Case 1:04-cv-03531-LTS-SLC Document 350 Filed 10/04/19 Page 3 of 4



Defendants and Defense Counsel Cleary Gottlieb Steen & Hamilton LLP, dated June 27, 2019;

and (v) Memorandum of Law in Support of Defendants (I) Motion to Strike Plaintiff's Rule 56(h)

Motion and (II) Motion for Sanctions, dated July 11, 2019, provided however that Defendants

shall not be in violation of their obligations under this paragraph 2 if, within the five business

day period provided for herein, Defendants notify the Proposed Intervenors that they have

sought, but not yet received, Plaintiff’s confirmation that the Permitted Filings redact Plaintiff’s

Confidential Discovery Information (if any).

               3.      Any party, as well as Proposed Intervenors, are authorized to file the

Permitted Filings, with any Confidential Discovery Information redacted, on the public docket.

               4.      The Proposed Intervenors agree that any Permitted Filings provided to the

Proposed Intervenors is subject to Federal Rule of Evidence 408, for the limited purpose of

resolving the Motion, and that the production of any Permitted Filings shall not constitute a

waiver by Defendants of any rights or defenses, including with respect to their opposition to the

Motion in the event the Parties are unable to resolve the matter amicably.

               5.      Defendants and Proposed Intervenors agree that no Party, nor the

Proposed Intervenors, shall be deemed to have waived any rights or defenses by providing or

accepting a Permitted Filing pursuant to this Stipulation.

               6.      In the event that the Defendants and the Proposed Intervenors are not able

to resolve the motion to unseal amicably, the Proposed Intervenors will notify the Court and the

Parties, and Defendants shall have twenty-one days from the date of such notice to respond to the

Motion.




                                                 -3-
      Case 1:04-cv-03531-LTS-SLC Document 350 Filed 10/04/19 Page 4 of 4



Dated: October 4, 2019
       New York, New York

Pursuant to section 8.5(b) of the Electronic Case Filing Rules & Instructions for the United
States District Court for the Southern District of New York, the use of conformed electronic
signatures is with the consent of all signatories to this filing.



 /s/Jennifer D. Bennett                          /s/Jennifer Kennedy Park
 Jennifer D. Bennett                             Christopher P. Moore
 PUBLIC JUSTICE, P.C.                            Jennifer Kennedy Park
 475 14th St., Suite 610                         Thomas S. Kessler
 Oakland, CA 94612                               CLEARY GOTTLIEB STEEN & HAMILTON LLP
 T: (510) 622-8150                               One Liberty Plaza
                                                 New York, New York 10006
 Stephanie K. Glaberson                          T: 212-225-2000
 PUBLIC JUSTICE, P.C.                            F: 212-225-3999
 1620 L St. NW, Suite 630
 Washington, D.C. 20036
 T: (202) 861-5228

 Attorneys for Proposed Intervenors Brandon      Attorneys for Defendants Citigroup Global Markets
 Smith and the American Prospect                 Inc. and The Yield Book Inc.



                                                 SO ORDERED:




                                                 ______________________________________
                                                 The Honorable Sarah L. Cave
                                                 United States Magistrate Judge




                                               -4-
